Title: To Benjamin Franklin from Antonio Francesco Salucci & fils, 2 July 1779
From: Salucci, Antonio Francesco, & fils
To: Franklin, Benjamin


Sir
Leghorn The 2 July 1779
We have been very unhappy in our Expedition into North America. Our Captain Joseph Bettoja who Comanded our Tuscan Ship Called—La Prosperità—as your Excellency is Acquainted, has been Taken, near the Baye of Cheaspeak on the 20. April Last by two Sloops of War of New York, Where they pretend to have the Ship, and the Cargo confiscated. This Misfortune Which has been very Sensible to us, does not discourage Us from going on in this Comerce As Soon as the General Peace Shall be established, and Since we Think it not very far, as Well as, the General Independency of The Unite Provinces, and That the first Expeditions Shall be the happiest, We humble beg Your Excellency to be So Kind, as to Acquaint us with it at its Time, in order to take the best of it, and restore our Losses. As our unhappy Captn. Bettoja Writes Us on The 4th: May from New York, that he proposed to pass in Some of The Unite Provinces, to take there Some acquintances, We dare to beg Your Excellency, to favour his deplorable Situation Sending him the inclose Letters, and to have him recomanded expecially in Virginia by Some Person of Authority, Who may help, and Secour him, and We profess, of Such a Grace, the most perfect acknowledgment to Your Excellency, and We will furnish the necessary Expences at any advice of it. We entreat your Excellency of this Kindness With the Strongest force we may, and we are Convinced, that his Royal Highness our Souverain will Shew on this, his Royal Satisfaction.

We are with The most humble respect Of Your Excellency Your most H & m O. Servants
Anti: Frans: Salucci & SON
 
Notation: Salucci & son Anti. Frans. 2. July 1779.
